AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                                 U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington                          Apr 03, 2020
                   NOE CALDERA-LAZO,                                                                            SEAN F. MCAVOY, CLERK
                a.k.a. NOE LAZO CALDERA,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-cv-03288-SAB
                                                                     )
          JOSEPH A. BRUSIC, ROBERT UDELL                             )
                 and ED CAMPBELL,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Motion to Stay, ECF No. 3, is DENIED and this action is DISMISSED without prejudice for failure to exhaust state court
u
              remedies. See O’Sullivan v. Boerkel, 526 U.S. 838, 845 (1999). The Court certifies that, pursuant to 28 U.S.C. § 1915(a)
              (3), an appeal from this decision could not be taken in good faith and there is no basis upon which to issue a certificate of
              appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of appealability is therefore DENIED.


This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Stanley A. Bastian                                             on a Motion to Stay.




Date: April 3, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
